 


110 HR 1619 IH: Model T Ford Automobile Commemorative Coin Act
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1619 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mr. Conyers (for himself, Mr. Kildee, Mr. Rogers of Michigan, Ms. Kilpatrick, Mr. McCotter, and Mr. Dingell) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the Model T Ford Automobile and the 100th anniversary of the Highland Park Plant, Michigan, the birthplace of the assembly line, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Model T Ford Automobile Commemorative Coin Act. 
2.FindingsThe Congress finds the following: 
(1)More than 15,000,000 Model T Fords were produced between October 1, 1908, and May 26, 1927. 
(2)By fostering unprecedented personal mobility, the Model T drove the transformation of the landscape, the economy, and the social life of America. 
(3)The assembly line developed for Model T production became the characteristic mode of production in the 20th century and made manufactured goods available in unprecedented abundance. 
(4)The vast numbers of high wage, low skill jobs needed on assembly lines gave millions of Americans access to a middle class life. 
(5)At the height of its popularity, the Model T was manufactured in 20 countries, on every continent except Antarctica. 
(6)In 1999 a panel of automotive experts from across the globe chose the Model T as the Car of the Century because of its pervasive, enduring influence. 
(7)2010 will mark the 100th anniversary of the Highland Park Plant, the birthplace of the assembly line. 
3.Coin specifications 
(a)DenominationIn commemoration of the 100th anniversary of the Model T Ford Automobile, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the Model T Ford and the assembly line. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; and 
(B)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning on January 1, 2010. 
(c)Termination of minting authorityNo coins may be minted under this Act after December 31, 2010. 
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to the sum of the face value of the coins, the surcharge required under section 7(a) for the coins, and the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, and marketing). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, the first $5,000,000 of the surcharges received by the Secretary from the sale of coins issued under this Act shall be paid by the Secretary as follows: 
(1)Motor cities national heritage areaUp to ½ to the Automobile National Heritage Area Partnership Inc. for creating an endowment for— 
(A)supporting the celebration and preservation of the Model T story; and 
(B)maintaining and expanding national Model T educational programs. 
(2)The edison instituteUp to ½ to the Edison Institute, otherwise known as The Henry Ford, in Dearborn, Michigan, a National Historic Landmark, for creating an endowment for maintaining and expanding displays and developing educational programs associated with the Model T Ford Automobile. 
(c)AuditsEach organization that receives any payment from the Secretary under this section shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code. 
 
